United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellflower, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-813
Issued: July 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 27, 2014 appellant filed an appeal from a September 25, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying a claimed period of
disability. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established that he was disabled for work on June 1
and 17, 2013 due to accepted left knee and lumbar conditions.
On appeal appellant contends that on June 1, 2013 he could not work due to knee pain but
was too immobile to go to the doctor. On June 17, 2013 he reported for a scheduled physical
therapy appointment but the session was cancelled as the provider was in an accident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on or before April 18, 2011 appellant, then a 51-year-old city
carrier, sustained an L4-5 disc protrusion, left knee plica syndrome and left quadriceps tendinitis
in the performance of duty.
On August 13, 2012 Dr. Charles Herring, an attending Board-certified orthopedic
surgeon, performed a three compartment synovectomy of the left knee with chondral
debridement and a postoperative injection. OWCP authorized the procedure.
Appellant received compensation for temporary total disability from August 13, 2012 to
March 1, 2013. He returned to part-time modified duty on March 2, 2013, working one to two
hours a day. Appellant received compensation for the remaining hours of wage loss.
On May 28, 2013 Dr. Herring prescribed acupuncture to treat appellant’s ongoing left
knee symptoms, approved by OWCP.
On June 17, 2013 appellant claimed intermittent wage-loss compensation for the period
May 28 to June 7, 2013. He worked part time from May 28 to 31 and on June 3, 5, 6
and 7, 2013. On June 1, 2013 appellant called his supervisor to advise that he was “unable to
work due to pain.” He claimed eight hours of wage loss for June 1, 2013. OWCP issued
compensation for wage loss from May 28 to 31 and June 3, 5, 6 and 7, 2013. In a June 25, 2013
letter, OWCP advised appellant that it could not issue wage-loss compensation for June 1, 2013
until he submitted medical evidence to support that he was totally disabled for work that day.
On June 27, 2013 appellant claimed intermittent wage loss from June 8 to 21, 2013,
including June 17, 19 and 21, 2013 acupuncture appointments. In a July 2, 2013 letter, OWCP
advised appellant to submit evidence regarding the acupuncture appointments, including the 6.86
hours claimed on June 17, 2013. Appellant submitted a June 19, 2013 medical report and a
modality list showing treatment on June 21, 2013. In a July 9, 2013 statement, he noted that on
June 17, 2013 he reported for an acupuncture appointment but did not receive treatment as the
provider was in an accident and unavailable.
By decision dated September 25, 2013, OWCP denied appellant’s claims for wage loss
on June 1 and 17, 2013. It found that he did not submit sufficient medical evidence to establish
an injury-related disability for those dates. It found that appellant did not submit medical reports
or treatment records for either June 1 or 17, 2013.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence.2

2

Donna L. Miller, 40 ECAB 492, 494 (1989); Nathaniel Milton, 37 ECAB 712, 722 (1986).

2

To establish a causal relationship between the period of disability claimed and the
accepted employment injury, an employee must submit rationalized medical evidence based on a
complete medical and factual background, supporting such a causal relationship.3 Causal
relationship is a medical issue and the medical evidence required to establish a causal
relationship is rationalized medical evidence.4 Rationalized medical evidence is evidence which
includes a physician’s rationalized medical opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment factors.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow an employee to self-certify their disability and
entitlement to compensation.6
ANALYSIS
OWCP accepted that appellant sustained lumbar and left knee injuries in the performance
of duty. Following authorized left knee surgery, he returned to work in a part-time modified
position on March 2, 2013. He claimed compensation for total disability on June 1, 2013 due to
left knee pain and for 6.86 hours on June 17, 2013 to attend an acupuncture appointment as
prescribed. By decision dated September 25, 2013, OWCP denied appellant’s claim for
compensation on June 1 and 17, 2013 finding that the medical evidence did not establish workrelated disability.7
In support of his claim for disability on June 1, 2013, appellant explained that he was
unable to work that day due to knee pain. He called his supervisor to advise that he could not
report for duty. The Board notes that appellant did not submit any medical evidence addressing
his knee condition on June 1, 2013 or finding him unable to work that day. His self-certification
of disability is insufficient to meet his burden of proof.8
Regarding the June 17, 2013 work absence, appellant stated that, while he reported for a
scheduled appointment, he did not receive treatment as the provider was unavailable due to an
accident. He thus explained that there was no medical evidence available for June 17, 2013. As
3

Manuel Gill, 52 ECAB 282 (2001).

4

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Amelia S. Jefferson, 57 ECAB 183 (2005).

7

J.F., 58 ECAB 124 (2006); Carl C. Graci, 50 ECAB 557 (1999); Mary G. Allen, 50 ECAB 103 (1998); see also
Terry R. Hedman, 38 ECAB 222 (1986).
8

Supra note 6.

3

appellant did not provide medical evidence to establish a work-related disability for June 1 or 17,
2013, OWCP properly denied compensation for those dates.
On appeal appellant asserts that on June 1, 2013 he could not work due to knee pain, but
was too immobile to go to the doctor. On June 17, 2013 he reported for a scheduled physical
therapy appointment but the session was cancelled as the provider was in an accident. The
Board finds that OWCP properly denied appellant’s claim for wage-loss compensation on June 1
and 17, 2013. Appellant did not submit medical evidence establishing work-related disability on
either date.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant had not established that he was disabled for work on
June 1 and 17, 2013 due to accepted left knee and lumbar conditions.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 25, 2013 is affirmed.
Issued: July 21, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

